DETAILED ACTION
This office action is in response to the communication received on 12/10/2020 concerning application no. 15/154,637 filed on 05/13/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Applicant alleges that the Fonte reference fails to disclose or suggest determining an outer boundary of an entire heart chamber as dividing a model of a ventricle does not disclose or suggest that a boundary of the entire chamber was ever determined.  To the contrary, Fonte explicitly states that these “techniques rely on establishing physiologic models of blood flow at the boundary of an anatomic model that is constructed from imaging data” [0008].  In the cited sections [0322, 0338], Fonte discloses that a model is relied upon.  The fact that Fonte discloses potential division of the 3D volumes of the left and/or right ventricles into perfusion segments or subvolumes does not appear to impact the fact that a boundary model is determined.  It is noted that Fonte explicitly states that the myocardium “may be divided” rather than requiring the division into subvolumes.  The rejection is maintained.
Applicant also alleges that the Fonte reference discloses changes in chamber volume are determined based on cine gating and image processing rather than relying on the claimed outer boundaries.   This does not appear to be the sole disclosed means to determine changes in 
Applicant also argues that the obvious type double patenting is inappropriate as the specification was relied upon in formulating that rejection.  The specification was relied upon to illustrate the various parameters claimed.  MPEP 804 clearly illustrates that relying on the specification to explain claim language is appropriate.  The obvious type double patenting rejection is maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 8-10, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al. (US 2015/0038860, herein Fonte) in view of Medow et al. (US 2006/0020200, herein Medow).
Regarding claim 1, Fonte et al. teaches determining an outer boundary of an entire heart chamber, myocardial wall determined in step 884 (Fonte: Fig. 32; [0322, 0338]);
based on the outer boundaries, estimating the volume of blood in the entire heart chamber of the patient at the different respective times in the cardiac cycle (Fig. 4) (“A lumped parameter heart model 340 may be used to determine the boundary condition at the end A at the inflow boundary 322 of the solid model 320. The lumped parameter heart model 340 may be used to represent blood flow from the heart under hyperemia conditions. The lumped parameter heart model 340 includes various parameters (e.g., PLA, RAv, LAv, Rv-Art, Lv-Arn and E(t)) that may be determined based on known information regarding the patient, e.g., an aortic pressure, the patient's systolic and diastolic blood pressures ( e.g., as determined in step 100), the patient's cardiac output (the volume of blood flow from the heart, e.g., calculated based on the patient's stroke volume and heart rate determined in step 100), and/or constants determined experimentally.” [0183], “Retrospective cine gating may be combined with image processing methods to obtain ventricular chamber volume changes over the cardiac cycle to assign parameters to a lumped parameter heart model.” [0189], see also [0025 – 0027 & 0338]); 
determining a volume flow rate based at least in part on a difference in the volume of blood in the entire heart chamber of the patient at different times in the entire cardiac cycle (“Each inflow or outflow boundary 322, 324 may be assigned a prescribed value or field of 
employing the volume flow rate as a boundary condition to a coronary circulation model (“Referring back to FIG. 24A, the method 600 may also include generating one or more physics-based blood flow models (step 622). The blood flow models may include a model that relates to blood flow through the patient-specific geometric model generated in step 621, heart and aortic circulation, distal coronary circulation, etc. The blood flow models may relate to at least one blood flow characteristic associated with the patient's modeled anatomy, e.g., blood flow velocity, pressure, flow rate, FFR, etc. The blood flow models may be assigned as boundary conditions at the inflow and outflow boundaries 322, 324 of the three-dimensional geometric model.” [0259]).
Fonte discloses that all of these method steps may be performed by a processor [0115].
While Fonte explicitly discloses that the images are acquired using a computed tomography (CT) system [0005], and acquiring a plurality of projection images of an entirety of a contrast-enhanced heart chamber of a patient at different respective times during an entire cardiac cycle (Fig. 4; [0131, 0142, 0189, 0348]), Fonte fails to explicitly disclose that these 
Medow teaches acquiring a plurality of projection images of the patient both at multiple view angles and at different respective times (Figs. 1 – 4 & 7; [0006, 0007, 0024 & 0025]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of acquiring a plurality of projection images of the patient at multiple view angles and at different respective times.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fonte to include acquiring a plurality of projection images of the patient at multiple view angles and at different respective times as taught by Medow, since producing an angiogram with an x-ray CT system such as the system described by Medow results in an image which is not obscured by metal artifacts and which can rival the resolution of a digital subtraction angiography image.  
It would have been further obvious to determine the outer boundary and estimate the blood volume for each of the respective times of the different respective times since this can allow prediction, using mechanistic or phenomenological disease progression models or empirical data, of when advancing disease may result in a compromise of blood flow to the brain.  It would also provide confirmation of previously acquired data and models generated therefrom.  Repeating measurements is seen to be predictable in the art.
Regarding claims 2 & 10, Fonte in view of Medow teaches wherein the heart chamber is a left ventricle (“The patient-specific three-dimensional model of the left and/or right ventricle myocardium may be divided into perfusion segments or subvolumes.” Fig. 3; [0147 & 0338]).

    PNG
    media_image1.png
    737
    1118
    media_image1.png
    Greyscale

Regarding claims 5, 13 & 19, Fonte in view of Medow discloses wherein determining angular positions for each view angle to be sampled (Medow: “Rotation of the gantry assembly 212 around the subject 222 results in x-ray data being acquired by detector elements 220 for a range of view angles” [0024]), 
acquiring a plurality of projection data at each of the determined angular positions (Medow: “Topograph images 412 can be reconstructed at many different view angles (theta) using the same acquired data sets, and these can be sequentially displayed to rotate the subject.” [0040], “A helical scan is performed with a fan beam or cone beam CT system to acquire a first set of sinogram data sets. The subject is injected with a contrast agent and the 
Regarding claims 8 & 16, Fonte in view of Medow discloses an X-ray source, 14, and X-ray detector, 18, configured to generate X-ray attenuation data for an imaging volume for a plurality of view angles about the imaging volume; 
a processing component, 36, configured to receive raw or processed data read out from the X-ray detector, 18, (Medow: Figs. 1 – 4 & 7; [0006, 0007, 0020 – 0021]) and to: 
acquire a plurality of projection images of an entirety of a contrast-enhanced heart, 120, of a patient both at multiple view angles and at different respective times during the entire cardiac cycle, wherein a respective group of projection images at the multiple view angles are acquired for each respective time of the different respective times (Fonte: Fig. 4; [0131, 0132, 0136, 0142, 0147, 0189, 0348, 0350, 0383]) (Medow: Figs. 1 – 4 & 7; [0006, 0007, 0024 & 0025]);

    PNG
    media_image2.png
    785
    575
    media_image2.png
    Greyscale

 myocardial wall determined in step 884, of the patient for each respective group of projection images at the multiple view angles for each respective time of the different respective times (Fonte: Fig. 32; [0322, 0338, 0383]);
based on the tangential or outer boundaries from the respective groups of projection images at the different respective times, estimate the volume of blood in the entire heart chamber of the patient at the different respective times in the cardiac cycle (Fonte: “The inflow boundaries 322 may include the boundaries through which flow is directed into the anatomy of the three-dimensional model, such as at an end of the aorta near the aortic root (e.g., end A shown in FIG. 16). Each inflow boundary 322 may be assigned, e.g., with a prescribed value or field for velocity, flow rate, pressure, or other characteristic, by coupling a heart model and/or a lumped parameter model to the boundary, etc. The outflow boundaries 324 may include the boundaries through which flow is directed outward from the anatomy of the three-dimensional model, such as at an end of the aorta near the aortic arch (e.g., end B shown in FIG. 16), and the downstream ends of the main coronary arteries and the branches that extend therefrom (e.g., ends a-m shown in FIG. 16). Each outflow boundary can be assigned, e.g., by coupling a lumped parameter or distributed (e.g., a one-dimensional wave propagation) model, as will be described in detail below. The prescribed values for the inflow and/or outflow boundary conditions may be determined by noninvasively measuring physiologic characteristics of the patient, such as, but not limited to, cardiac output (the volume of blood flow from the heart), blood pressure, myocardial mass, etc.” [0119], see also [0383].

    PNG
    media_image3.png
    522
    1318
    media_image3.png
    Greyscale


“For example, FIG. 16 shows examples of lumped parameter models 340, 350, 360 representing the upstream and downstream structures at the inflow and outflow boundaries 322, 324 of the solid model 320.” [0182], “The lumped parameter heart model 340 may be used to represent blood flow from the heart under hyperemia conditions.” [0183], “Retrospective cine gating may be combined with image processing methods to obtain ventricular chamber volume changes over the cardiac cycle to assign parameters to a lumped parameter heart model.” [0189], “The computational analysis using the prepared model and boundary conditions may determine blood flow and pressure at each of the nodes 382 of the mesh 380 representing the three-dimensional solid model 320.” [0233]),
determine a volume flow rate based at least in part on a difference in the volume of blood in the entire heart chamber of the patient at different times in the entire cardiac cycle (Fonte: “Each inflow or outflow boundary 322, 324 may be assigned a prescribed value or field of values for velocity, flow rate, pressure, or other blood flow characteristic. Alternatively, each inflow or outflow boundary 322, 324 may be assigned by coupling a heart model to the boundary, a lumped parameter or distributed (e.g. one-dimensional wave propagation) model, 
employing the volume flow rate as a boundary condition to a coronary circulation model (“Referring back to FIG. 24A, the method 600 may also include generating one or more physics-based blood flow models (step 622). The blood flow models may include a model that relates to blood flow through the patient-specific geometric model generated in step 621, heart and aortic circulation, distal coronary circulation, etc. The blood flow models may relate to at least one blood flow characteristic associated with the patient's modeled anatomy, e.g., blood flow velocity, pressure, flow rate, FFR, etc. The blood flow models may be assigned as boundary conditions at the inflow and outflow boundaries 322, 324 of the three-dimensional geometric model.” [0259], see also [0189]).
Regarding claim 9, Fonte in view of Medow discloses wherein the X-ray based imaging system comprises one of a computed tomography (CT) imaging system or an angiography imaging system (Fonte: “For example, anatomic data may be obtained noninvasively using coronary computed tomographic angiography (CCTA).” [0005],  “The model may be registered to the same orientation as the angiography display, allowing side-by-side or overlapping results of a live angiographic view of the coronary arteries with simulated blood flow solutions.” [0306]).

Claim(s) 3, 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al. (US 2015/0038860, herein Fonte) in view of Medow et al. (US 2006/0020200, herein Medow) in view of Deno et al. (US 2003/0074029, herein Deno).
Regarding claims 3, 11 & 17, Fonte in view of Medow while disclosing stroke volume in general (Fonte: [0133]), fails to disclose determining a difference in an estimated maximum volume of blood in the entire heart chamber at a first respective time of the different respective times and an estimated minimum volume of blood in the entire heart chamber at a second respective time of the different respective times; and dividing the difference by the time interval between the first respective time and the second respective time. 
In an analogous cardiac measurement field of endeavor, Deno teaches determining a difference in an estimated maximum volume the volume of blood in the entire heart chamber at a first respective time of the different respective times (corresponding to a cardiac phase incorporating maximum right ventricle (RV) measurements) and an estimated minimum volume of blood in the entire heart chamber at a second respective time of the different respective times (corresponding to a cardiac phase incorporating minimum RV measurements); and dividing the difference by the time interval between the first respective time and the second respective time (“Particularly, the implantable monitor/stimulator monitors conventional parameters of cardiac function and contractile state, including all phases of the cardiac cycle. Thus, assessments of contractile state measured include indices of both cardiac relaxation and contraction. The primary calculations involve: (1) the time rate of change in pressure or volume, dP/dt or dV/dt, as isovolumic indicators of contractility; (2) ejection fraction as an ejection phase index of cardiac function according to the known quotient of stroke volume divided by 
It would have been obvious to one ordinary skilled in the art before the effective filing date to have modified the invention of Fonte in view of Medow in view of Deno's teaching of determining a difference in the volume of blood in the entire heart chamber at a first time corresponding to a first phase of the cardiac cycle (left ventricles (LV)) and at a second time corresponding to a second phase of the cardiac cycle (right ventricles (RV)); and dividing the difference by the time interval between the first time and the second time because it is desirable to obtain cardiac data that provides an enhanced assessment of cardiac contractile dysfunction state that is less sensitive to such patient movements and posture changes by enhanced signal processing of relatively simple to measure cardiac signals and states (Deno et al., [0018]).

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al. (US 2015/0038860, herein Fonte) in view of Medow et al. (US 2006/0020200, herein Medow) in view of Sakaguchi et al. (US 2008/0107233, herein Sakaguchi)
Regarding claim(s) 6 & 14, Fonte in view of Medow does not teach wherein the act of acquiring projection data is coincident with acquisition of ECG data.
In an analogous cardiac measurement field of endeavor, Sakaguchi et al. teaches wherein the act of acquiring projection data is coincident with acquisition of ECG data (“The system control unit 8 has a main function of controlling radiographing operation in the following manner on the basis of an injection start signal output from an injector 15 at the time point when the injector 15 starts injecting a contrast medium into the subject 3, an injection 
It would have been obvious to one ordinary skilled in the art before the effective filing date to have modified the invention of Fonte in view of Medow in view of Sakaguchi teaching of acquiring projection data coincident with acquisition of ECG data because use of combinations of instruments results in reduced radiation exposure and reduced volumes of contrast medium injected in radiography during blood vessel morphology observation and myocardial perfusion, these procedures requiring a relatively long radiography time. (Sakaguchi et al., [0014])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 10,674,986. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1, U.S. Patent No. 10,674,986 discloses a method for assessing coronary flow parameters for a patient, comprising: acquiring, via a processor, a plurality of projection images of an entirety of a contrast-enhanced heart of a patient both at multiple view acquiring or generating contrast-enhanced images of a coronary vasculature at one or more cardiac phases; determining, via the processor, an outer boundary of an entire heart chamber for each respective group of projection images at the multiple view angles for each respective time of the different respective times, tuning the one or more parameters of the generalized coronary model to generate a patient-specific coronary flow model.
The claims of U.S. Patent No. 10,674,986 are silent as to: wherein a respective group of projection images at the multiple view angles are acquired for each respective time of the different respective times; based on the outer boundaries from the respective groups of projection images at the different respective times, estimating, via the processor, the volume of blood in the entire heart chamber of the patient at the different respective times in the entire cardiac cycle; determining, via the processor, a volume flow rate based at least in part on a difference in the volume of blood in the entire heart chamber of the patient at different times in the entire cardiac cycle; and employing, via the processor, the volume flow rate as a boundary condition to a coronary circulation model.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “The specification can be used as a dictionary to learn the meaning of a term in the claim.” Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (emphasis added) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).

	Regarding claims 8 and 16, the incorporation of the method as claimed in claim 1 into an X-ray based imaging system, as claimed in claim 8, or into a non-transitory memory, computer readable medium having stored thereon routines to achieve the method as claimed in claim 16, is considered an obvious expedient to one or ordinary skill in order to practice the claimed method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0228190 is cited as directed to similar subject matter, but does not  determine a volume flow rate based, at least in part, on differences in blood volumes over a cardiac cycle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793